



COURT OF APPEAL FOR ONTARIO

CITATION: Broutzas v. Rouge Valley Health
    System, 2019 ONCA 751

DATE: 20190925

DOCKET: M50521 (C66226)

Doherty, Harvison Young and
    Thorburn JJ.A.

BETWEEN

Elia
    Broutzas and Meagan Ware

Plaintiffs

and

Rouge Valley Health System,
    C.S.T. Consultants Inc., Knowledge First Financial Inc., Global Resp
    Corporation, Nellie Acar, Shaida Bandali, Esther Cruz, Gavriel Edry, Polina
    Edry, Munish Sethi and Subramaniam Sulur, Jane Doe A, Jane Doe B, John Doe
    Registered Education Savings Plan Corporation and Jane Doe C

Defendants

BETWEEN

Anne
    Kouvas

Plaintiff

and

Scarborough
    and Rouge Hospital, Global Resp Corporation, Esther Cruz and Nellie Acar

Defendants

Michael A. Crystal and Norman
    Mizobuchi, for the plaintiffs, Elia Broutzas and Anne Kouvas

Evan Kopiak, for the defendants, C.S.T.
    Consultants Inc.

Nicole Henderson, for the defendants, Knowledge
    First Financial Inc.

Daniel Girlando, for the defendants,
    Scarborough Health Network

Heard: September 20, 2019

APPEAL BOOK ENDORSEMENT

[1]

The order is clear and unequivocal. The motion
    judge dismissed the certification motion. He made no order dismissing any of
    the claims before him. Under s. 30 of the
Class Proceedings Act
, an
    appeal from an order refusing to certify a proceeding lies to the Divisional
    Court. The appeal to this court is quashed without prejudice to the appellant
    proceeding with the appeal in the Divisional Court.

[2]

Costs to the respondents in the amount of $2,500
    each, including disbursements and all relevant taxes.


